Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 1 of 17 PagelD #: 976

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- x

KASHMIR GILL,

 

Case No. 1:19-cv-04216 (ILG) (PK)
Plaintiff,

~ against —
JUS BROADCASTING CORP..
JUS PUNJABI, LLC; JUS ONE CORP;

JUS BROADCASTING CORP. PVT LTD;
and PENNY SANDHU,

Defendants.

x MX
DEFENDANTS’ RESPONSE TO PLAINTIFF’S INTERROGATIRIES

 

 

Pursuant to Fed, R. Civ. P. 26 and 33, defendants JUS Broadcasting Corp. (“JUS
Broadcasting”), JUS Punjabi, LLC (“JUS LLC”), JUS One Corp. (‘JUS One”), and JUS
Broadcasting Corp. PVT Ltd, (JUS PVT”) (collectively, the “Jus Punjabi Entities”) and Penny
Sandhu, by and through their attorney, Paul Batista, P.C., for their response to plaintiff's

“Interrogatories” respectiully respond as follows:

 

Preliminary

 

Beginning in January and February 2020, concerns about the coronavirus pandemic began
to sweep the world, and continue to this day. On March 13, 2020, President Donald J. Trump
declared the Covid-19 pandemic a national emergency under the Stafford Act (PL 100-707), As
early as March 13, 2020, the office suite in which the JUS Punjabi Entities’ attorney has shared
office space for more than 20 years, Schlam Stone & Dolan LLP, was closed and still remains

closed and is vacant.
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 2 of 17 PagelD #: 977

In accordance with various government protocols, counsel to the JUS Punjabi Entities and
his family have continued to remain in self-quarantine in order, in part, to address health issues in
counsel’s household.

For these unique and urgent reasons, there have been unavoidable complications in
connection with this “Defendants? Response to Plaintiff's Interrogatories.” If, and when, as the
world emerges from the pandemic, further information emerges that may or may not be responsive,
the JUS Punjabi Entities will exercise their right under Fed. R. Civ. 26 and 33 to supplement,
modify or correct this Response.

An independent complicating issue has arisen since January-February 2020 as a result of
the pandemic. Ms. Sandhu, the defendant who owns and is in complete contro! of the entity
defendants, was until mid-April 2020 confined to California. It is Ms. Sandhu who has virtually
all knowledge and information that might be responsive to any specific interrogatory which,
subject to any general or specific objection, might be susceptible to an answer. She remains in self-
quarantine at her home in Nassau County, New York. The material which she has required is in
the offices of the JUS Punjabi Entities in Long Island City, New York. (Moreover, as to the
plaintiff's separate “First Request for Documents to Defendant,” it is Ms. Sandhu who exercises
complete control of documents. and they, too, are located principally in the JUS Punjabi Entities’

offices in Long Island City.)

ho
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 3 of 17 PagelD #: 978

General Objections

Defendants object to the Interrogatories’ “Definitions” and “Instructions” on the
grounds that they (1) exceed the scope of permissible “Definitions” and “Instructions” under the
télevant Federal Rules of Civil Procedure and the Local Civil Rules; (2) impermissibly expand
the Local Rules applicable to the use of definitions and instructions; (3) are ambiguous; (4) are
unduly burdensome and oppressive; (5) are not reasonably calculated to lead to the discovery of
admissible evidence; and (6) are calculated to harass, burden and annoy the JUS Punjabi Entities
and Ms. Sandhu.

Specific Responses

INTERROGATORY NO, 1: Identify all persons who have, claim to have, or who
you believe may have knowledge, documents, or information relating to any fact alleged in the
pleadings (as defined in Federal Rule of Civil Procedure 7(a)) filed in this action, or any fact
underlying the subject matter of this action.

OBJECTION TO INTERROGATORY NO. 1; Defendants object to this Interrogatory
on the grounds that, as framed, (1) it is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, and (4) it is impossible to answer as framed since, infer alia, it is inconceivable that
defendants could ever have information as to anyone who “claim[s]” to have “knowledge,
documents, or information” of events, Defendants stress that the purpose of “Interrogatories” is to
elicit facts, not guesses, suppositions. or speculation.

RESPONSE TO INTERROGATORY NO. 1: Subject to the foregoing Objections:

* Plaintiff Kashmir Gill;
* Ron Bapat;

* Penny K. Sandhu;

* Bikram Gill;

" Bindu Gill; and

» Karam Dahiya.
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 4 of 17 PagelD #: 979

INTERROGATORY NO. 2: Describe in detail the nature and substance of the
knowledge, documents, or information that you believe the person(s) identified in response to
Interrogatory No. I may have.

OBJECTION TO INTERROGATORY NO. 2: Defendants object to Interrogatory No.
2 on the grounds that, as framed. it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, and (5) it purports to require defendants to engage in
guesswork and speculation. See also the Objection to Interrogatory No. 1, supra.

INTERROGATORY NO, 3: Identify all persons with whom you have had any
communication about the Plaintiff's allegations that he is or is not a partner or loaned or advanced
monies to you on behalf of the Defendant Entities.

OBJECTION TO INTERROGATORY NO. 3: Defendants object to Interrogatory No,
3 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 3: Subject to the foregoing Objections:

= Plaintiff Kashmir Gill, with the caveat that Gill’s allegations that he is a “partner”
of Ms. Sandhu or “loaned or advanced monies” are Gill’s fictionalized view of the facts.

INTERROGATORY NO. 4: Set forth all facts which support your contention in the 2nd
Affirmative Defense that plaintiff's claims are barred by the Statute of Limitations.

OBJECTION TO INTERROGATORY NO. 4: Defendants object to Interrogatory No.
4 on the grounds that, as framed. it calls for legal conclusions, not facts.

RESPONSE TO INTERROGATORY NO. 4: Subject to the foregoing Objections,
plaintiff Gill voluntarily elected over a period of many years beginning in or about 2011 to extend
non-refundable gifts and contributions of cash and funds to defendants for his own illicit purposes,

None of those gifis and contributions was evidenced by any purchase-and-sale agreement, any
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 5 of 17 PagelD #: 980

security interest, or any loan document, stock certificate, written contract or membership
agreement, or any legally cognizable basis conferring on plaintiff (i) any right to insist on the return

of the gifts and contributions or (ii) to advance any of his fraudulent claims to any ownership,

     

equity or other interest in the JUS Punjabi Entities or their assets.

INTERRORAGORY NO. 5: Describe in detail all facts supporting your contention that

Plaintiff is not and has never been a partner or did not advance or loan any money to you, as set
forth in the Amended Complaint.

OBJECTION TO INTERROGATORY NO. 5: Defendants object to Interrogatory No.
5 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 5: Subject to the foregoing Objection,
plaintiff (i) never obtained any cognizable ownership interest in any one of the JUS Punjabi
Entities, (ii) never was given a legally cognizable document. embodying or evidencing any
ownership interest in any one or all of the JUS Punjabi Entities, (iii) never received a promise,
suggestion or legally cognizable proposal that he was ever a partner or would become a partner,
limited partner or owner of any one or all of the JUS Punjabi Entities or their assets.

Moreover, plaintiff never loaned or advanced funds to purchase or acquire or otherwise

obtain any legally enforceable interest in the JUS Punjabi Entities or any property interest, tangible

or intangible, in the JUS Punjabi Entities or their tangible or imtangible possessions, including,

without limitation, their intellectual property. bic

 

LA
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 6 of 17 PagelD #: 981

INTERROGATORY NO. 6: Identify all chat rooms, blogs. online forums, or social
media or networking websites, applications, services, software, or platforms (including but not
limited to those involving video sharing, photograph sharing, blogging, messaging, or ephemeral
messaging) on which you have posted, sent, or received content (including but not limited to
photographs, videos, messages, comments, or “likes”) relating to Kashmir Gil] or any activity
undertaken by him on behalf of the defendant entities as set forth in the Amended Complaint. For
each item you identify, list:

a, The name of the website, application, service, software, or platform.

b. applicable, the website address.

c. The name(s) of the account holder(s).

d. The user name(s) or handle(s) for the account.

e. The mail address(es) associated with the account, if any.

OBJECTION TO INTERROGATORY NO. 6: Defendants object to Interrogatory No.
6 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is incomprehensible, and (5) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 6; Subject to the foregoing Objection,
defendants never made use of any medium mentioning or depicting Gill as having any role,
function, or any activity relating to, or for the benefit of, or on behalf of, the JUS Punjabi Entitiesor
Ms. Sandhu.

INTERROGATORY NO. 7: Set forth any and all changes in format, coniposition or text
to the Jus broadcasting website which, in any way, relates to the inclusion or deletion of references
to Plaintiff, his work or efforts on behalf of the Defendant Entities, describe [sic] in detail:

a, Any changes you have made to the account or profile information in the last five years,
including, but not limited to any change in any News & Press or Events on the Jus Broadcasting

website,
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 7 of 17 PagelD #: 982

b, All content that may have contained or generated data or information about Kashmir
Gill, including but not limited to messages, photographs, videos, posts. comments, or “likes,” that
has been deleted or otherwise removed, whether manually or automatically, five years.

c. The automatic retention and/or automatic deletion settings in place on the account for
content or data from 2010 through the present date,

d. Any circumstances in which content or data was manually deleted from the Jus
Broadcasting Website from 2014 through the present date, including when and why the content or
data was deleted.

OBJECTION TO INTERROGATORY NO. 7: Defendants object to Interrogatory No.
7 on the grounds that, as framed, it (1) is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, (4) it is impossible to answer as framed, (5) it is incomprehensible, and (6) it is not
reasonably calculated to lead to the discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 7: Subject to the foregoing Objections,
defendants had no use for, and no reason to make use of, and did not make use of, data or
information about Gill,

INTERROGATORY NO. 8. Identify all workplace collaboration severs [sic] and/or
cloud based storage or tools or ephemeral messaging applications, and all associated data and
metadata that you use that contain, may have contained, or may generate data or information about
Plaintiff. For cach too you identify, list:

a. The name(s) of the account holder(s) for any account that contains, may have contained,
or may generate data or information about Plaintiff, the monies which he transferred to the
Defendant Entities or Sandhu. or any references to Plaintiff as an employee, advisor, officer or

director of the Defendant Entities.
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 8 of 17 PagelD #: 983

b. The user name(s) or ha ndle(s) for any account associated with the tool that contains, may
have contained, or may generate data or information about the Plaintiff.

c. The email address(es) used in connection with any account associated with the tool that
contains, may have contuined, or may generate data or information about Plaintiff.

d. The date on which you began using the tool that contains, may have contained, or may
generate data or information about the Plaintiff.

e. A description of the automatic retention and/or automatic deletion settings in place for
the tool from 2015 through the present date,

f. Any circumstances in which content or data was manually deleted from the tool from
2015 through the present date, including when and why the content or data was deleted.

OBJECTION TO INTERROGATORY NO. 8: Defendants object to Interrogatory No.
8 on the grounds that, as framed, it (1) is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, (4) it is impossible to answer as framed, (5) it is incomprehensible, and (6) it is not
reasonably calculated to lead to the discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 8: Sve the Response to Interrogatory Nos. 5,
6, and 7, supra. Among other things, Gill was never “an employee, advisor, officer or director”
(see Interrogatory No. 8) of any of the JUS Punjabi Entities or of Ms. Sandhu.

INTERROGATORY NO. 9: Attached to these interrogatories as Exhibit A is a schedule
of all monies paid by Kashmir Gill to Penny Sandhu, individually or in behalf of any of the
Defendant Entities,

a. Do you acknowledging receiving any or all sums of money set forth on the attached
schedule? If so, into which account was each of the transfers deposited? If not, identify each

amount which Defendants claim was not received from Plaintiff.
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 9 of 17 PagelD #: 984

b. Was each transfer of funds listed in any of the financial ledgers or records the Defendant

Entities or Sandhu individually? Iso, identify how each transfer was categorized.
OBJECTION TO INTERROGATORY NO. 9: Defendants object to Interrogatory No.
9 on the grounds that, as framed, it (1) is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 9: Subject to the foregoing Objections,
plaintiff Gill “paid” no money or funds to Ms, Sandhu or the JUS Punjabi Entities. Any transfer
of cash or funds was a non-refundable gift or non-refundable contribution from <i Rs

ee al

INTERROGATORY NO. 10. Did defendants execute any promissory notes evidencing
any monies due and owner [sic] to Plaintiff? If so, set forth in the repayment terms of each
promissory note and the interest rate.

OBJECTION TO INTERROGATORY NO. 10: Defendants object to Interrogatory No.
{0 on the grounds that, as framed. it (1) is overly broad, (2) it is unduly burdensome, (3) it is
ambiguous, (4) it is impossible to answer as framed and (5) it 1s not reasonably calculated to lead
to the discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 10: Subject to the foregoing Objections,

defendants never executed any promissory notes to on ie eiiG ee:

   

INTERROGATORY NO. 11. Did any defendant repay any transfers of money or loans

from Plaintiff? [f so, set forth the date and amount of each payment and identify the loan for which

the pay was tendered.
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 10 of 17 PagelD #: 985

OBJECTION TO INTERROGATORY NO. II: Defendants object to Interrogatory No.
11 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, and (5) it is not reasonably calculated to lead to the
discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 11:

   
 

INTERROGATORY NO, 12: For each payment tendered in the preceding interrogatory,

date |sic] any defendant entity deduct the interest portion of the payments on its books and records.
If'so, attach a copy of any Form 1099 issued to Plaintiff documenting the portion of the payment
representing interest on the loan.

OBJECTION TO INTERROGATORY NO. 12: Defendants object to Interrogatory No.
12 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed. See also the Objections to Interrogatories Nos. 6, 7,
8, 9, 10 and 11, supra,

RESPONSE TO INTERROGATORY NO 12: Subject to the foregoing Objections, see
the Responses to interrogatories 6, 7, 8, 9, 10, 11, and 12, supra,

INTERROGATORY NO. 13. Did any of the Defendant Entities or Sandhu have the
financial ability to pay any of the loans from Plaintiff? If so, Set forth, with accompanying financial
records, [sic] of the Defendant Entities financial ability to repay any of the loans.

OBJECTION TO INTERROGATORY NO. 13: Defendants object to Interrogatory No.
13 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, and (5) it is not reasonably calculated to lead to the

discovery of admissible evidence.

10
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 11 of 17 PagelD #: 986

INTERROGATORY NO. 14: Did Plaintiff request repayment of its loans? If so, set forth
all dates when Plaintiff requested repayment of the loan and Defendants’ response, If in writing,
attach a copy to these answers.

OBJECTION TO INTERROGATORY NO. 14: Defendants object to Interrogatory No.
14 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 14: Subject to the foregoing Objection, see
the Responses to Interrogatories Nos. 6, 7, 8.9, 10, 11, 12 and 13, Supra.

INTERROGATORY NO. 15. Did any of the Defendant Entities or Sandhu, or their
authorized agents, servants or employees represent to Plaintiff that any of all transfers of money
would be treated as an investment in any or all of the Defendant Entities? If so, when did
Defendants or their authorized agents servants or employees express this statement to Plaintiff? If
in writing, attach a copy to your answers to interrogatories, if oral, set forth the date of the
Statement, who was present and what was said by each person present,

OBJECTION TO INTERROGATORY NO, 15: Defendants object to Interrogatory No.
15 on the grounds that, as framed, it ( 1) is overly broad, (2) it is burdensome. (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 15: Subject to the foregoing Objection,
never, since defendants always made it clear to Gill that none of the non-refundable gifts and
contributions he made would never be treated as an “investment” and were not “an investment”
(see Interrogatory No. 15) in the JUS Punjabi Entities,

INTERROGATORY NO. 16. Did any of the Defendant Entities or Sandhu, or their
authorized agents, servants or employces represent to Plaintiff that their attommeys were in the

provess or preparing legal documents setting forth that Plaintiff was a stockholder/member of any

1
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 12 of 17 PagelD #: 987

or all of the Defendant Entities? If so, when did Defendants or their authorized agents, servants or
employees express this statement to Plaintiff? [f in writing, attach a copy to your answers to
interrogatories. If oral, set forth the date of the Statement, who was present and what was said by
each person present.

OBJECTION TO INTERROGATORY NO. 16: Defendants object to Interro gatory No.
16 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 16: See the Response to Interrogatory No.
15, supra.

INTERROGATORY NO. 17. If the answer io the preceding interrogatory is in the
negative, did any of the defendant entities or Sandhu, or their authorized agents, servants or
employees, represented [sic] to Plaintiff that any or all of the transfers of monies would be treated
as loans and repaid in a timely fashion? If so, when did Defendants or their authorized agents,
servants or employees express this statement to Plaintiff? If in writing, attach a copy to your
answers to interrogatories. If oral, set forth the date of the statement, who was present and what
was said by each person present.

OBJECTION TO INTERROGATORY NO. 17: Defendants object to Interrogatory No.
17 on the grounds that, as.framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO, 17: See the Responses to Interrogatories
No. 6, 7, 8, 9, 10, 11,12, 13, 14, 15 and 16, supra.

INTERROGATORY NO. 18. Where [sic] any of the Defendant entities in a week [sic]

fiscal financial condition as a result of which any or all of the Defendant Entities or Sandhu was

12
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 13 of 17 PagelD #: 988

unable to repay the loans from Plaintiff? [f not, why did any of the Defendant Entities or Sandhu
fail to repay the loans?

OBJECTION TO INTERROGATORY NO. 18: Defendants object to Interrogatory No.
18 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible m answer as framed,(5) it is not reasonably calculated to lead to the discovery
of admissible evidence, and (6) it purports to require disclosure of highly confidential commercial
information.

RESPONSE TO INTERROGATORY NO, 18: Subjeci to the foregoing Objection, Gill
never made any “loans” (sve Interrogatory No. 18) to defendants. See alyo the Responses to
Interrogatories Nos. 6, 7, 8,9, 10, 11, 12, 13, 14, 15,16, and 17, supra.

INTERROGATORY NO. 19. At paragraph 26 of the. Amended Complaint, Plaintiff
alleges that Defendant Sandhu wrote “Partnership for life, 03/03/2013" on a dollar bill and
handed it to Plaintiff. Do you admit writing this phrase and handing it to Plaintiff? If so, what did
you mean by the phrase and what was its significance?

OBJECTION TO INTERROGATORY NO. 19: Defendants object to Interro gatory No,
19 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(+) it is impossible to answer as framed, and (5) it is not reasonably calculated to lead to the
discovery of admissible evidence.

RESPONSE TO INTERROGATORY NO. 19; Subject to the foregoing Objection, the

handwriting had no meaning and no tii

INTERROGATORY NO. 26: At paragraph 50 of the Amended Complaint, plaintiff
alleges that defendant Sandhu requested that Kashmir Gill write a short statement stating that his

long-term debt on the books of Jus Punjabi LLC was converted to capital stock evidenced by a

13
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 14 of 17 PagelD #: 989

stock certificate. Does defendant Sandhu acknowledge authoring that email and sending it to
plaintiff? What was the significance of this request and to which entity did Defendant Sandhu
direct that the statement be sent and for what purpose?

OBJECTION TO INTERROGATORY NO. 20: Defendants object to Interrogatory No.
20 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO. 20; Subject to the foregoing Objection, it
was Gill, not Ms. Sandhu, who made the request for the “statement” identified in Interrogatory

No. 20 because Gill claimed he needed the statement to evade Gill’s own tax obligations. agg*

  
   

In any event, no stock conversion ever took place, no stock certificates were ever issued
to Gill, and his demand for the “statement” was part of his own fraudulent scheme to evade his
own tax obligations.

INTERROGATORY NO, 21: Set forth all damages sustained by any or all of the
Defendant Entities and Sandhu arising from the filing of the within action by Plaintiff. Please
itemize each element of said damages, how the amount was calculated.

OBJECTION TO INTERROGATORY NO. 21: Defendants object to Interrogatory No.
21 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
and (4) it is impossible to answer as framed.

RESPONSE TO INTERROGATORY NO, 21: Subject to the foregoing Objection,
defendants have incurred many thousands of dollars, as yet undetermined, to contest Gill’s and his
counsel's frivolous, dilatory and baseless litigation. Severe damage has been inflicted on

defendants in general by Gill, particularly his initial public assertion, which was totally frivolous,

14
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 15 of 17 PagelD #: 990

that Ms. Sandhu was guilty of violations of the Racketeer Influenced and Corrupt Organizations
Act, 28 U.S.C. §§ 1961 er Seq.

INTERROGATORY NO, 22. Did any of the Defendant Entities apply for a secured or
unsecured loan to any bank, private lender or financial institution? If so, was the loan approved?
If not, why not? Identified and attach all financial records submitted it to said bank, private lender
or financial institution.

OBJECTION TO INTERROGATORY NO. 22; Defendants object to Interrogatory No.
22 on the grounds that, as framed, it (1) is overly broad, (2) it is burdensome, (3) it is ambiguous,
(4) it is impossible to answer as framed, (5) it is not reasonably calculated to lead to the discovery
of admissible evidence, and (6) it purports to call for production of confidential commercial
information.

INTERROGATORY NO, 23. Identify all persons who provided the knowledge,
documents, or information used, reviewed, or referenced in answer these interrogatories.

RESPONSE TO INTERROGATORY NO, 23: Ms. Sandhu.
as

I Penns Sandhu. state that T have read Plainiff’s Figst Set of interrogatories and miy
FESPONSeS IO those Inlerragatorics, « hich are true to the best of My knowledpe, utlurmation, and
belie! } declare under penalty of perjury that the foregoing is true and correct #iven the present

state of defendants’ Anu ledire

fam managing niember. President, Chiet Lxecutive Officer and Controlling person of the
JUS Puniah: Entide. mamed as delendants. f have read the foregoing interrogatories and the
FESPenses ta those IMerrouatones, which are true according to the best of my knowledge,
information, and Deitel, bused any Ing HMation currently available ta me and subject to the right to
supplement presers cd in the | eseral Rules of Civil Procedure. | declare under penaity of perjury
that the loregoing is true and COrTeCL p

LA V

a 4

a“
PENNY S ANDHE

s

DATED: New ¥ OFk. New York
Max 6. 2020

PAUL BALISTA. P¢

Maleaierit as jos € Myettois,

 

Paul Batista

Attorney tor Defendants
JUS Broadcasting Corp..
JUS Punjabi. LLC. US One Carp.,
JUS Broadcasting ¢ orp. PVT Lid.
and Penny Sandhy

=6 Broadw ay. Mute P9ou

New York, New York POOOS

(6313 377-011) (Py

Batista07 Yacl.com
Case 1:19-cv-04216-ILG-PK Document 92 Filed 08/25/20 Page 17 of 17 PageID #: 992

To: LAW OFFICES
OF ALAN R, ACKERMAN
1719 NJ-10 Suite 106
Parsippany, New J ersey 07054
(973) 898-1177
araesq@alanackermanlaw.com

17
